By the order appealed from, plaintiffs have been allowed an examination of the Comptroller of the City of New York, the Police Department, the Borough President, including a discovery and inspection of his records, and the Corporation Counsel. Apart from the question of privilege, with the allowance of the examination of the other city officials, the necessity and materiality of the examination of the Corporation Counsel are obviated. Order modified by striking out the provisions relating to discovery and inspection and by striking out that portion of the order which directs an examination of the Corporation Counsel and the production of his books and records, and, as so modified affirmed, without costs. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Untermyer, J., concurs, except to the extent that the examination of the defendant through its Corporation Counsel is denied, and votes to permit such examination without prejudice to the right of the defendant or its Corporation Counsel to assert any confidential relationship as an objection to any question at the time of the examination. (See Heit & Weisenthal, Inc., v. Licht, 218 App. Div. 753, and cases cited.) Settle order on notice.